ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Chaban, 2013 IL App (1st) 112588




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    WILLIAM CHABAN, Defendant-Appellant.



District & No.             First District, Second Division
                           Docket No. 1-11-2588


Filed                      August 6, 2013


Held                       Defendant’s conviction for the first-degree murder of his mother-in-law
(Note: This syllabus       was upheld over his contentions that his wife’s opinion about his guilt or
constitutes no part of     innocence was improperly admitted, that the prosecutor’s closing
the opinion of the court   argument included misstatements of fact not based on the evidence, and
but has been prepared      that his guilt was not proved beyond a reasonable doubt, since any
by the Reporter of         prejudice arising from his wife’s testimony as a lay witness that she
Decisions for the          originally believed defendant killed her mother was reduced by her trial
convenience of the         testimony that she believed he did not kill her, the prosecutor’s closing
reader.)
                           arguments were based on reasonable inferences from the evidence and
                           did not amount to error, and the ambiguities in the testimony concerning
                           the DNA evidence did not create a reasonable doubt about defendant’s
                           guilt.


Decision Under             Appeal from the Circuit Court of Cook County, No. 07-CR-20512; the
Review                     Hon. Neera Walsh, Judge, presiding.



Judgment                   Affirmed.
Counsel on                   Kathleen T. Zellner & Associates, P.C., of Downers Grove (Nicholas
Appeal                       Curran, of counsel), for appellant.

                             Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                             Michelle Katz, and Janet C. Mahoney, Assistant State’s Attorneys, of
                             counsel), for the People.


Panel                        PRESIDING JUSTICE HARRIS delivered the judgment of the court,
                             with opinion.
                             Justices Quinn and Simon concurred in the judgment and opinion.



                                                 OPINION

¶1          Defendant, William Chaban, appeals his conviction after a jury trial for first-degree
        murder and his sentence of 45 years’ imprisonment. On appeal, Chaban contends (1) the trial
        court erred in admitting a lay witness’s opinion on his guilt or innocence; (2) the trial court
        erred in denying Chaban’s motion in limine to bar evidence of his alleged consciousness of
        guilt; (3) the prosecutor in closing argument made several misstatements of fact not based
        on the evidence which denied him a fair trial; and (4) the State did not prove him guilty
        beyond a reasonable doubt. For the following reasons, we affirm.

¶2                                           JURISDICTION
¶3          The trial court sentenced Chaban on August 3, 2011. He filed a notice of appeal on
        August 19, 2011. Accordingly, this court has jurisdiction pursuant to article VI, section 6,
        of the Illinois Constitution and Illinois Supreme Court Rules 603 and 606, governing appeals
        from a final judgment of conviction in a criminal case entered below. Ill. Const. 1970, art.
        VI, § 6; Ill. S. Ct. R. 603 (eff. Oct. 1, 2010); R. 606 (eff. Mar. 20, 2009).

¶4                                         BACKGROUND
¶5          Chaban was convicted of first-degree murder in the death of his mother-in-law, Irena
        Opalinska.1 Prior to his trial, defense counsel filed a motion in limine to preclude the State
        from presenting evidence tending to show that Chaban and his wife, Dorota Opalinska, did
        not respond to police inquiries. The motion referred specifically to two episodes: the first
        episode took place from June 18, 2007, to June 29, 2007, during which time detectives made
        several phone calls to either Chaban or his wife but received no response in return; the

                1
                  Although the State refers to the victim as “Irena” in the record, in its brief it refers to her
        as “Irina.”

                                                      -2-
     second episode occurred in September of 2007, after DNA evidence purportedly connected
     Chaban to the victim. On several occasions police made appointments to meet with Chaban
     but he never kept those appointments. Defense counsel argued that the trial court should not
     admit this evidence since at the time Chaban was unaware that he was the focus of the
     investigation. The State responded that Chaban was not the focus at the time because he
     initially lied to police, but nevertheless the evidence is probative of Chaban’s consciousness
     of guilt. The court determined that the probative value of the evidence on the issue of
     Chaban’s consciousness of guilt outweighed any unfair prejudice to him and allowed
     admission of the evidence.
¶6        At trial, Julie Mack testified for the State. Mack stated that in June of 2007, she and the
     victim, Irena, worked in the office of Dr. Neil Hagen. Dr. Hagen was an oral and
     maxillofacial surgeon, and Irena worked as his surgical assistant. Mack was the office
     manager. Mack testified that she trained Irena for the job, which involved preventing cross-
     contamination, ensuring the cleanliness of the office, setting up the necessary instruments,
     and prepping patients. Mack described Irena as “very particular and meticulous.” Mack stated
     that she and Irena socialized outside of the office and talked on the phone “a couple times
     a week.”
¶7        On Friday, June 15, 2007, Mack worked at Dr. Hagen’s office until 1:30 to 2 p.m. When
     she left, Irena was still at work. Before leaving, Irena told Mack that she would call her later
     because they had made plans for her to visit Mack at her home around 9 a.m. on Saturday.
     Mack called Irena’s home phone around 8 p.m. on June 15, and she left a message on Irena’s
     answering machine. When Irena did not come to Mack’s house on Saturday, Mack tried
     calling her home again but received no answer. She did not hear from Irena on Sunday or on
     Monday, June 18.
¶8        Dr. Hagen testified that he first met Irena in 1990 when she helped clean his home. After
     10 years, Irena told Dr. Hagen that she could no longer do this kind of work and he offered
     to train her to work as a surgical assistant in his office. In June of 2007, Irena had been
     working in his office as a surgical assistant for about seven years. He described her as “the
     best assistant [he had] ever had.” Irena was a diligent worker who never missed work without
     first contacting him. Dr. Hagen testified that although his office is not an operating room, it
     “function[s] in the same sterile fashion.” Thus, he requires his surgical assistants “to, first
     thing in the morning, when they come in, wash their hands, forearms, fingernails. Be sure
     everything is thoroughly clean.” Prior to each surgical procedure, the assistants must wash
     their hands before putting on gloves. After taking off the gloves, they wash their hands again
     because the gloves leave a “sticky film.”
¶9        Dr. Hagen stated that Irena assisted him in two surgeries on June 14, 2007, and on June
     15, 2007, she assisted him in five surgeries. He recalled that on June 15, 2007, Irena
     “uncharacteristically asked to leave early that day.” Dr. Hagen said yes and she left around
     3:30 p.m. When she left, she wore a sweater draped across her back with the sleeves crossed
     in the front. Dr. Hagen testified that he did not have office hours on June 16 or 17 so Irena
     was not scheduled to come into work on those days. However, Irena was scheduled to work
     on Monday, June 18. Dr. Hagen testified that Irena “always shows up by 7:00” on work days
     but on June 18, 2007, she did not show up for work. Dr. Hagen asked his wife to check on

                                               -3-
       Irena, since they were “quite close,” and he subsequently learned that Irena was found dead
       in her condominium.
¶ 10       Detective Adam Katz testified that he is a violent crimes detective with the Chicago
       police department. On June 18, 2007, he was assigned to a death investigation at 6505 North
       Nashville. He walked into a bedroom and observed dark stains that appeared to be dried
       blood on the carpet. He saw a chair “that looked out of place” and noticed the bed had been
       moved because it appeared crooked. He saw pieces of hard black plastic and a black purse
       on the ground. He also observed some books and one slipper on the ground.
¶ 11       Detective Katz then went into the adjacent bathroom where he saw the victim, Irena, in
       the bathtub. He noticed the shower curtain “laying across the commode and the top of the
       bath.” Irena was lying on her right side with her left arm over her head. Detective Katz also
       observed “a lot of blood in the bathtub” and blood on the ceramic tile walls of the bathroom.
       Detective Katz next walked through the condominium and noticed no unusual damage to the
       front door or sliding door to the patio. When crime lab technicians arrived on the scene,
       Detective Katz asked them to place bags on the victim’s hands in order to preserve any DNA
       evidence from them.
¶ 12       The State asked Detective Katz to identify photographs of the crime scene. In one
       photograph, he identified Irena in the bathtub and noted that she was wearing a slipper on her
       right foot. He also noted the black sweater that was around her neck.
¶ 13       Detective Katz testified that he spoke with Irena’s daughter, Dorota, when he was at the
       crime scene. Chaban was also at the scene. On July 20, 2007, he received information from
       forensic services that male DNA was recovered from Irena’s fingernails. The police asked
       Chaban for a buccal swab, which he agreed to give. The swab was submitted for testing, and
       after receiving the test results, Detective Katz contacted Chaban by phone and set up an
       appointment for them to meet. Chaban, however, did not show up at the scheduled time so
       Detective Katz contacted him again to reschedule the meeting. Chaban did not show up for
       the rescheduled meeting either. Detective Katz testified that he attempted to contact Chaban
       by phone several more times but was unable to reach him. He stated that his “[m]essages
       weren’t returned.” On September 5, 2007, Detective Katz arrested Chaban as he was walking
       to the condominium at 6505 North Nashville.
¶ 14       On cross-examination, Detective Katz stated that no prints were taken from the front door
       or the patio door on June 18, 2007. Detective Katz stated that he did not form the opinion
       that the black sweater around Irena’s neck was the murder weapon. He acknowledged that
       Chaban at the time was a resident of the Joliet area.
¶ 15       Detective Dino Amato testified that he works in the Chicago police department and
       primarily deals with violent crimes. On June 18, 2007, he was assigned to the second watch
       of an investigation at 6505 North Nashville. When he arrived at the scene, he observed that
       the condominium “appeared very normal. It was neat. The items within the apartment
       appeared to be largely undisturbed.” He noticed valuables such as televisions and VCRs, and
       also noticed jewelry atop the bedroom dresser that “didn’t appear disturbed.” The dresser
       drawers were closed. He also observed that the front door and sliding door appeared normal,
       with no signs of damage or forced entry. The windows also appeared normal.


                                                -4-
¶ 16       Around 4:20 p.m. that afternoon, he returned to the police station accompanied by Dorota
       and Chaban. He interviewed them separately in his office. He asked both their whereabouts
       around June 12, 2007. Chaban answered that on June 12, they had returned from their
       vacation in Las Vegas, where they were married. On June 13, 2007, he and Dorota went to
       Irena’s condominium and informed her of their marriage in Las Vegas. Chaban told him that
       when she learned of the marriage, Irena became very upset because it happened without her
       knowledge or consent. Irena told Chaban to sit in the hallway while she spoke privately to
       her daughter. Chaban also told Detective Amato that Irena did not like him because he was
       not of Polish descent. Irena and Dorota settled the matter in their conversation and he and
       Dorota left the condominium that night. Chaban told him that on June 14, 2007, he spent the
       entire day working at his auto detailing business in Lockport, Illinois. On June 15, he went
       to pick up Dorota from Northeastern University, where she attended school. They returned
       to Lockport and spent the evening watching movies with his family. When asked whether
       Chaban told him he was in Irena’s condominium at any time on June 15, 2007, Detective
       Amato answered, “No, ma’am.”
¶ 17       On June 16 and 17, Chaban worked with his father selling goods at a flea market, which
       he did on the weekends. Chaban told him that on June 18, 2007, he picked up Dorota at
       Northeastern and she told him that she had not heard from her mother and was concerned.
       After stopping to get a sandwich, they drove to Irena’s condominium to check on her. They
       found her in the bathtub. After he interviewed Dorota and Chaban, Detective Amato drove
       them back to the condominium at 6505 North Nashville. On cross-examination, Detective
       Amato stated that Chaban was cooperative and answered his questions. On redirect,
       Detective Amato reiterated that Chaban never told him that he was at the condominium on
       June 15, 2007, or that his wife was there on that day. Detective Amato later learned that
       Chaban was in fact in the condominium on June 15, 2007.
¶ 18       Detective Tim McDermott testified that he works in the Chicago police department as
       a detective in the homicide unit. On June 18, 2007, he and his partner were assigned to assist
       the investigation at 6505 North Nashville. When he arrived on the scene, he observed no
       signs of forced entry. From June 18 to June 29, 2007, he tried to contact Dorota and Chaban
       by making daily phone calls. He received no response and his voicemails were not returned.
       After failing to contact them for two weeks, on June 29, 2007, he and two other detectives
       went to Irena’s wake, where he found Dorota. While speaking to her about why she has not
       returned his calls, Chaban approached them. He was irate and demanded to know why
       Detective McDermott was interviewing Dorota. Detective McDermott explained that they
       needed to follow up with their investigation and contact family members, who were
       “important [in] bringing this matter to a conclusion.” Chaban explained that he had not
       passed on the messages to Dorota because his wife was upset over her mother’s death.
       Detective McDermott then gave them his contact information, as well as that of the two other
       detectives with him, before leaving the wake. Detective McDermott testified that from June
       29, 2007, to the date Chaban was arrested, neither Chaban nor Dorota contacted him or the
       other detectives.
¶ 19       On cross-examination, Detective McDermott acknowledged that he did not submit his
       report of his interview with Dorota on June 29, 2007, until December of 2007. He also

                                                -5-
       testified that his report did not contain any statements about Chaban not contacting detectives
       from June 29 to the date of his arrest.
¶ 20       Dr. Joseph Cogan testified that he works as a pathologist at the Cook County medical
       examiner’s office. On June 19, 2007, Dr. Cogan performed Irena’s autopsy and recorded his
       findings in a protocol report. He performed both an external and internal examination of the
       body. The external examination revealed “a lot of bruises” and a set of injuries on her upper
       back, “over the scapula, on the right and left sides.” The injuries to the back were
       symmetrical, which Dr. Cogan found “a little bit strange.” He observed 12, maybe 13, points
       of injury including contusions and abrasions on the top of the head, as well as on the left side
       and back of the head, and the forehead area. He stated that these injuries were associated with
       a fair amount of hemorrhage. Dr. Cogan also observed an internal injury to the brain, a
       subarachnoid hemorrhage. Such hemorrhaging occurs when there is some trauma that breaks
       the blood vessels in the thin arachnoid layer that covers the brain, and blood leaks into that
       area. Dr. Cogan found that Irena’s major organs, such as her heart and lungs, were in good
       shape.
¶ 21       Dr. Cogan testified that Irena’s injuries were found on the upper chest, neck and head
       area, which raised “a great deal of suspicion” in his mind. He explained that injuries from
       an accidental fall would generally be confined to one surface of the body, like a bruise to a
       knee or elbow. When these injuries occur in different locations as on Irena’s body, it is an
       indication of an inflicted injury consistent with being attacked. Dr. Cogan stated that he
       suspected homicide at the time, but he reserved until later his ruling on the cause of death.
       Although Irena’s inflicted injuries were serious, “they didn’t seem to be the striking blow or
       the killing–a killing injury.”
¶ 22       Since he was not clear on the cause of death, Dr. Cogan wanted to consult with the
       police. Dr. Cogan reviewed police photographs of Irena as she was found at the scene of the
       crime. In the photographs, Dr. Cogan saw the sweater wrapped around Irena’s neck and it
       came to him that “the sweater explains the cause of death.” He also had the opportunity to
       examine the sweater. The silk sweater was “very elastic and soft, and could be used as a
       ligature to the neck.” In that case, it would leave very little to no injury in the soft tissue of
       the neck where normally one observes injuries from strangulation. An attacker using the
       sweater to strangle Irena also explained the symmetrical bruises found across the scapula.
       The injuries “would be consistent with somebody pulling from behind, possibly using her
       own body to get that tension on the sweater around her neck.”
¶ 23       He explained that these types of strangulations with no external markings on the neck are
       often found in jail hangings “where people use pieces of their garments or torn up sheets to
       make a noose.” No deep hemorrhaging occurs. However, one does often find petechiae
       hemorrhaging, which occurs when strangulation stops the blood from coming out of the head
       and toward the heart. The resulting pressure builds in the small blood vessels, which burst,
       leaving “just a small pinhead size of blood.” Petechiae hemorrhaging can be seen in people
       with fair skin or in the conjuctiva of the eyes. However, Dr. Cogan did not observe this
       hemorrhaging in Irena because her body was in a state of decomposition where the blood had
       been broken down. Dr. Cogan could not give a precise time of death; however, he determined
       that “from the state of decomposition, [it] looks like it’s probably more than 24 hours.”

                                                  -6-
¶ 24        Based on all of this information, Dr. Cogan formed an opinion within a reasonable degree
       of medical certainty that the cause of Irena’s death was strangulation, with blunt force
       injuries as contributing factors. The manner of death was homicide.
¶ 25        On cross-examination, Dr. Cogan was presented with the initial death certificate issued
       for Irena. It listed her cause of death as status asthmaticus, which would indicate the person
       died in a severe asthmatic attack. Dr. Cogan stated that the death certificate listed an
       incorrect cause of death. He also stated that he informed the police that the cause of death
       was strangulation. Dr. Cogan testified that he found no horizontal circular wound from
       strangulation on Irena’s neck, and no damage to the larynx or hyoid bone. When asked about
       a report which showed that a homicide occurred on June 18, 2007, at 12:40 p.m., Dr. Cogan
       responded that the time indicates when “the body is found.”
¶ 26        On redirect examination, Dr. Cogan was presented with the handwritten death certificate
       he issued on September 5, 2007, listing the cause of death as strangulation. He did not issue
       the other death certificate, which was typed, listing the cause of death as status asthmaticus.
       He explained that when a cause of death is indicated, a clerk will look for it on a list of codes
       and type in the corresponding code number when typing out the certificate. When the code
       is typed, “the cause of death will appear typed out, on the death certificate.” Dr. Cogan stated
       that the code for status asthmaticus is 0246 and the code for strangulation is 0249. He stated
       that the clerk made a typographical error in entering the code for cause of death on the first
       certificate. On recross, Dr. Cogan acknowledged that the date of death listed on the
       certificate was June 18, 2007.
¶ 27        The State then proceeded by way of stipulations. First, the parties stipulated that if called
       to testify, forensic investigators Susan Wolverton and Thomas Mander would state that they
       arrived at the crime scene at 6505 North Nashville around 3:20 p.m. on June 18, 2007. They
       photographed the scene, collected and inventoried evidence, and took swabs of stains and
       blood. “They would testify that they followed the proper police procedures and maintained
       a proper chain of custody at all times.” Next, the parties stipulated that if called to testify,
       Chicago police evidence technician Victor Rivera would state that on June 19, 2007, he
       received an assignment to transport evidence from the medical examiner’s office. He would
       testify that he inventoried the evidence after following proper procedures and maintained a
       proper chain of custody at all times.
¶ 28        The parties also stipulated that if called to testify, Mike Skorek would state that he works
       for the Chicago police and is trained in obtaining buccal swabs. He would testify that on July
       31, 2007, he took a buccal swab from Chaban at 6505 North Nashville. He followed proper
       police procedures by swabbing the inside of Chaban’s mouth and sealing the swabs in an
       envelope. He inventoried the swabs and sent the sealed swabs to the crime lab for testing and
       analysis. He would testify that he maintained a proper chain of custody at all times.
¶ 29        The State then called its next witness. Megan Neff testified that she works as a forensic
       scientist for the Illinois State Police. She performs biological testing of evidence received
       from police agencies and issues a report based on her findings. As part of her duties, she
       conducts DNA analysis on materials she receives. In forensic DNA analysis, she obtains
       DNA profiles from the material as well as from standards obtained from persons involved


                                                  -7-
       in the case. She then compares the profiles and determines whether a person could or could
       not be the donor of the material.
¶ 30        Neff testified that she conducted blood testing on the following exhibits: a metal bracket,
       and swabs from stains found on the bedroom carpet, the west bathroom wall by the water
       control handle, the west bathroom wall by the faucet, and the south bathroom wall. She also
       collected material from Irena’s fingernail clippings. She received a standard from Irena and
       a standard from Chaban.
¶ 31        Neff found that the swabs collected from the carpet contained a partial human female
       profile, and Irena could not be excluded from that profile, meaning the DNA could have
       belonged to Irena. The swabs taken from the bathroom walls matched the DNA profile of
       Irena. Neff also tested the material in Irena’s fingernails from her left and right hands. The
       amount of material from the left hand was not sufficient to develop a DNA profile, although
       Neff did detect a male profile in the sample. The material from the right hand contained a
       “[m]ixture of DNA profiles,” which Neff separated into a major and a minor profile. Major
       means that the profile is at a “much higher level” than the minor profile. Neff testified that
       she identified the major profile as a male profile which matched the DNA profile of Chaban.
       The minor profile was a partial female profile from which Irena could not be excluded. Neff
       stated that in testing fingernail clippings from an individual, she would expect to find the
       individual’s profile on that sample. Neff determined that “the major human male DNA
       profile identified [from fingernail clippings of the right hand] would be expected to occur in
       approximately 1 in 3.8 quadrillion black, 1 in 2.1 quadrillion white or 1 in 12 quadrillion
       hispanic unrelated individuals.”
¶ 32        Neff testified that since the male profile was the major profile, it “was at a more
       significant level than the minor profile,” indicating “close personal contact of some sort.”
       She opined that “it’s possible that the DNA got there from a struggle.”
¶ 33        On cross-examination, Neff stated that “[i]t is possible that the cells can get there through
       non violent contact as well.” Neff acknowledged that the DNA material found under the nails
       could have been present for a day or a month. Neff further stated that “[i]t is possible that
       normal hand washing can remove DNA, but there are no rules on this. There are no rules that
       state if you wash your hands X amount of times the DNA will be removed from the nails. It’s
       possible after hand washing the DNA can still be there.” On redirect, Neff stated that once
       DNA has been transferred under the fingernails through contact, “[i]t is possible over time
       that the DNA could come out. It’s possible for it to stay there as well.” When asked whether
       repeated hand washing could remove DNA from underneath the fingernails Neff responded,
       “It is possible.”
¶ 34        The parties stipulated that if called to testify, Peggy Konrath, a forensic scientist with the
       Illinois State Police crime lab, would state that she conducted a latent fingerprint analysis on
       one piece of metal and four pieces of black plastic. Her examination did not reveal any latent
       impressions suitable for comparison.
¶ 35        The State then called Dorota as a witness. She stated that she is the daughter of Irena and
       is married to Chaban. She also acknowledged that she was charged, prosecuted and convicted
       of perjury and obstruction of justice in Irena’s murder investigation. Dorota testified that her


                                                  -8-
       mother was killed on June 15, 2007, and that she lied to police during the investigation.
       When asked whether she lied to protect Chaban because “back in June of 2007 you believed
       your husband murdered your mother” Dorota answered, “In 2007, yes, I believed.” When
       asked whether she now believed her husband killed her mother Dorota responded, “No, I
       don’t believe that he did it.” Dorota explained that in 2007, she was pressured by the police
       and confused. She stated that she was still in shock over her mother’s death.
¶ 36        Dorota stated she and Irena had “a normal mother and daughter relationship.” When she
       first began dating Chaban, Irena did not approve. However, after talking to him and getting
       to know him, she came to accept him. When Dorota and Chaban decided to marry, they did
       not inform Irena. Instead, they took Irena’s car without telling her and drove to the airport
       for a flight to Las Vegas. They came home on June 12, 2007, and saw Irena on June 13 at her
       condominium. They told her about their marriage and she was “a little bit upset” and angry.
       Chaban was asked to leave while she and Irena had a discussion. Dorota testified that her
       mother was upset that she got married without telling her and felt that Dorota was too young
       to be married. Irena was also upset that they took her car, which left her without one. After
       the conversation, Dorota and Chaban again took Irena’s car and left the condominium.
¶ 37        Dorota stated that she did not see her mother on June 14 or 15. She testified that on June
       15, she went to school and then came back to the condominium to pack some of her things
       so she could stay with Chaban. She acknowledged that when first interviewed, she said that
       she was not at the condominium on June 15. Although Dorota stated that on June 15, Chaban
       and her mother were getting along, when confronted with her testimony that she believed her
       husband was angry with her mother on June 15, Dorota agreed she gave that response.
¶ 38        While at the condominium on June 15, Dorota spoke by phone to Jenny Jurczak, a
       community college friend. She spoke a bit about the fact Irena and Chaban did not get along.
       Dorota acknowledged that she had called her mother “[a] fucking bitch” because Irena and
       Chaban were not getting along. Dorota stated that she expected Chaban at the condominium
       on June 15 because he was to help “get [her] stuff out of the condominium.” She did not
       remember at what time he arrived at the condominium, or whether she was on the phone with
       Jurczak when he arrived. When confronted with her earlier testimony, Dorota acknowledged
       that when asked whether Chaban was in the condominium after 2 p.m., and whether he spoke
       briefly with Jenny on the phone, Dorota answered, “Yes.” Dorota stated that after they left
       the condominium, she and Chaban checked into a motel. She acknowledged that on
       September 6, 2007, in her testimony before the grand jury, she stated that she could not
       remember anything that happened on June 15, 2007, after 2 p.m., or on June 16 or 17. She
       did remember the events of June 18, however.
¶ 39        On Monday, June 18, 2007, Dorota returned to the condominium around noon to check
       on her fish and because she could not get a hold of her mother. She could not remember how
       long it had been since she last had contact with her. Dorota was aware that her mother
       worked on Mondays but she did not check on Irena at work. She stated that blood was found
       in her bedroom where she had been with Chaban on June 15 to pack up her things. Her
       mother’s body was found in Dorota’s bathroom. Dorota acknowledged that she and Chaban
       moved into the condominium shortly after her mother’s death. Dorota stated that she did not
       contact police to inquire about the investigation because she was scared and “shaken up.”

                                                -9-
       Dorota acknowledged that in earlier testimony when asked whether she stood to gain “[a] lot
       of money” from Irena’s estate she answered, “I believe so, yes.” During cross-examination,
       Dorota stated that when she and Chaban first walked into the condominium on June 13,
       2007, to tell Irena of their marriage, Irena embraced both Dorota and Chaban.
¶ 40        Jennifer Jurczak testified that in June of 2007, she lived in Illinois and attended Oakton
       Community College, where she met Dorota. She sometimes visited Dorota in the
       condominium on Nashville, where Dorota lived with Irena. On June 15, 2007, around 1:45
       p.m., Jurczak spoke on the phone with Dorota, who called Jurczak from the condominium’s
       landline. They spoke for about 40 minutes before hanging up. They spoke again by phone
       later, around 3:30 p.m. While they were speaking, Dorota had to put down the phone so she
       could answer the door. Jurczak could hear a male voice she recognized as Chaban’s, as well
       as Dorota’s voice in the background. When Dorota got back on the phone, Jurczak asked to
       speak with Chaban. They spoke a few minutes about setting up a double date with one of
       Chaban’s single friends. While Jurczak was speaking with Chaban, she heard Dorota tell him
       that they “have to take care of something” after which she and Chaban said good-bye and
       hung up the phone.
¶ 41        The State rested and defense counsel moved for a directed finding. The trial court denied
       the motion. The defense rested its case without calling any witnesses or presenting any
       evidence, and renewed the motion for a directed finding. The trial court denied the motion.
       Before closing arguments, defense counsel renewed its prior objection to testimony elicited
       from Dorota about her prior belief that Chaban killed her mother. The trial court denied the
       motion, finding the testimony goes to Dorota’s motive, bias, and interest in testifying. The
       trial court then allowed the State to reopen its case to enter a stipulation. The parties
       stipulated that Dorota testified at trial under a grant of immunity by the State’s Attorney’s
       office. The order was read to the jury. The jury found Chaban guilty of first degree murder
       against a person 60 years of age or older, and the trial court subsequently sentenced him to
       45 years’ imprisonment. Chaban filed this timely appeal.

¶ 42                                          ANALYSIS
¶ 43        Chaban first contends that the trial court erred in allowing opinion testimony Dorota gave
       in June of 2007 indicating she believed Chaban had killed her mother. Generally, a lay
       witness must testify only to facts of which she has personal knowledge. People v. Brown, 200
       Ill. App. 3d 566, 578 (1990). Therefore, a lay witness may not testify as to her opinion or
       make inferences from the facts. People v. Crump, 319 Ill. App. 3d 538, 542 (2001). If a lay
       witness does offer improper opinion testimony, it is considered “especially improper and
       prejudicial when it goes to the ultimate question of fact to be decided by the jury.” People
       v. McClellan, 216 Ill. App. 3d 1007, 1013 (1991). The determination of whether evidence
       is relevant and admissible is within the trial court’s discretion and this court will not overturn
       that decision absent an abuse of discretion. People v. Morgan, 197 Ill. 2d 404, 455 (2001).
       An abuse of discretion occurs when the trial court’s determination is arbitrary, fanciful or
       unreasonable. Id.
¶ 44        In Crump, a case on which Chaban relies, the prosecutor asked a police officer whether,


                                                 -10-
       during the course of the investigation, he had reason to believe that the defendant committed
       the offense and the officer answered, “ ‘Yes, I did.’ ” Crump, 319 Ill. App. 3d at 540. The
       court held that the opinion testimony was improper and prejudicial because it addressed the
       ultimate fact question that the jury alone should decide. Id. at 544. It found the officer’s
       statement especially prejudicial because “as an authority figure he was informing the jury that
       it should believe a portion of the prosecution’s case.” Id. The court reversed the defendant’s
       conviction and remanded for a new trial. Id.
¶ 45        Crump is distinguishable from the case at bar. Here, no police officer testified that he
       believed Chaban killed Irena. Instead, Chaban challenges Dorota’s testimony that in 2007
       she believed he murdered Irena. This case is analogous to People v. Hanson, 238 Ill. 2d 74
       (2010).
¶ 46        In Hanson, the defendant’s sister, Jennifer, testified that when she spoke with Detective
       Nilles she told him that she believed defendant murdered their parents, their sister and her
       husband. Hanson, 238 Ill. 2d at 101. Detective Nilles also testified that when he spoke to
       defendant he told defendant, “ ‘Jennifer thinks you did this.’ ” Id. The defendant challenged
       both witnesses’ testimony as improper opinion testimony. Id. The supreme court disagreed,
       reasoning that neither Jennifer nor Detective Nilles testified at trial that Jennifer believed
       defendant was guilty. Instead, they “testified to a statement which indicated, at the time the
       statement was made, that Jennifer thought defendant had caused the victim’s deaths. At no
       time was any testimony offered as to Jennifer’s present opinion of defendant’s guilt or
       innocence.” Id. Although it acknowledged that the defendant could arguably challenge the
       testimony based on relevancy and hearsay concerns, the supreme court “reject[ed his]
       argument that this testimony constituted improper opinion testimony.” Id. The supreme court
       subsequently found the testimony admissible because it was relevant to provide a context for
       the police investigation and to show the defendant’s state of mind in responding to police
       questioning, and it did not overly prejudice him. Id. at 102-03.
¶ 47        Here, the prosecutor questioned Dorota as follows:
                “Q. And you lied to protect your husband. Correct?
                A. I do believe I lied to the police officers, yes.
                Q. Because back in June of 2007 you believed your husband murdered your mother.
            Correct?
                A. In 2007, yes, I believed.
                Q. And you believed he killed her in cold blood in her home. Correct?
                A. If I may ask, is it right now that you are asking?
                Q. Do you believe that?
                A. That he killed her you are asking me?
                Q. Yes.
                A. No, I don’t believe that he did it.”
       Defense counsel objected to this line of questioning and, after presentation of the evidence,
       moved to strike this portion of Dorota’s testimony. The trial court denied the motion, finding
       that the testimony “goes to her motive, bias and interests in testifying.”

                                                -11-
¶ 48        Chaban specifically takes issue with the admission of Dorota’s grand jury testimony that
       at the time she believed Chaban had killed her mother “in cold blood.” Like the challenged
       statement in Hanson, this statement is not opinion testimony but rather indicates only that
       at the time Dorota made the statement in 2007, she believed Chaban had killed her mother.
       She never testified at trial that she now believes Chaban killed Irena. Therefore, the evidence
       is admissible if its relevance, or probative value, outweighs its prejudicial effect on Chaban.
       Hanson, 238 Ill. 2d at 101-02.
¶ 49        Dorota’s credibility as a witness is a relevant concern. Her testimony in front of the grand
       jury differed at times from her testimony at trial, and some of her testimony was contradicted
       by the testimony of Jennifer Jurczak. The prosecutor elicited the testimony to show that
       Dorota had a motive to lie (to protect her husband) and that she did lie to police officers in
       2007. In fact, Dorota was convicted of perjury and obstruction of justice. A witness’s
       partiality is always relevant in determining his or her credibility and what weight to give the
       testimony. People v. Sharrod, 271 Ill. App. 3d 684, 689 (1995) (citing Davis v. Alaska, 415
       U.S. 308, 316 (1974)).
¶ 50        We are also not persuaded that the testimony unduly prejudiced Chaban. Dorota testified
       at trial that in 2007 she stated that she believed Chaban killed Irena, but she now believes he
       did not kill Irena. Any prejudicial effect of Dorota’s 2007 statement was lessened by her
       contradictory testimony at trial that she now believes that Chaban did not kill Irena.2 The trial
       court’s admission of the testimony as relevant was not an abuse of discretion.
¶ 51        Chaban disagrees, arguing that even if the testimony was relevant to show Dorota’s bias,
       the trial court should have excluded it because the prejudicial testimony was cumulative of
       other properly admitted testimony. As support, he cites to People v. Harris, 262 Ill. App. 3d
       35 (1994). However, the issue in Harris involved the trial court’s exclusion of testimony
       indicating bias due to the witness’s gang affiliation. Id. at 47. The court noted that
       “[e]vidence of gang membership is highly prejudicial and inflammatory.” Id. Since the
       witness’s gang affiliation was marginally relevant, the trial court properly excluded the gang
       affiliation testimony where its prejudicial effect outweighed its probative value, and
       defendant had used other evidence to discredit the witness’s testimony. Id. Gang affiliation
       testimony is not an issue here.
¶ 52        Chaban argues, though, that the prosecutor increased the prejudicial effect of the 2007
       statement in closing argument when he stated, “Dorota does not want you to know what she’s
       always known and she told you. She was asked. Do you believe that man killed your mother
       in her home? She didn’t want to say yes today.” However, the prosecutor made these remarks
       in rebuttal only after defense counsel stated in his closing argument, “What we do know is
       [Dorota] is immunized. She was immunized. She could have said anything today and what


               2
                 Although Dorota’s statement at trial that she does not believe Chaban killed Irena may
       qualify as opinion testimony, Chaban does not specifically challenge this statement in his brief and
       therefore has waived consideration of this issue on appeal pursuant to Illinois Supreme Court Rule
       341(h)(7) (eff. July 1, 2008) (“[p]oints not argued are waived and shall not be raised in the reply
       brief, in oral argument, or on petition for rehearing”).

                                                  -12-
       she did was tell the truth.” When defense counsel’s closing argument provokes a response,
       “defendant cannot complain that the prosecutor’s reply denied him a fair trial.” People v.
       Hudson, 157 Ill. 2d 401, 445 (1993).
¶ 53        In footnote 2 of Chaban’s main brief, he puts forth an additional argument that
       impeachment of Dorota using her 2007 statement is improper because a party may only
       impeach its own witness through use of a prior inconsistent statement when the testimony
       does “affirmative damage” to the party’s case. As support he cites People v. Cruz, 162 Ill.
       2d 314 (1994), for the proposition that “[i]t is insufficient that a witness merely disappoints
       the State by failing to incriminate defendant.” Chaban does not elaborate on this argument
       or provide any further citations. We emphasize that “ ‘[a] reviewing court is entitled to have
       the issues on appeal clearly defined with pertinent authority cited and a cohesive legal
       argument presented. The appellate court is not a depository in which the appellant may dump
       the burden of argument and research.’ ” In re Marriage of Auriemma, 271 Ill. App. 3d 68,
       72 (1994) (quoting Thrall Car Manufacturing Co. v. Linquist, 145 Ill. App. 3d 712, 719
       (1986)). An issue not clearly defined or adequately presented may be deemed waived. Id. In
       any event, testimony that does “ ‘affirmative damage’ ” to the examiner’s case renders the
       case “worse off than if the witness had not testified.” Cruz, 162 Ill. 2d at 360. Here, Dorota’s
       testimony that she now believes Chaban is innocent renders the State’s case worse off than
       if she had not made that statement.
¶ 54        Chaban next argues that the trial court erred in denying his motion in limine to exclude
       evidence that he failed to return phone calls from the police and did not keep appointments
       to meet with the police. The trial court’s ruling on a motion in limine goes to its discretion
       to include or exclude evidence. People v. Williams, 188 Ill. 2d 365, 369 (1999). This court
       will not overturn the trial court’s grant or denial of a motion in limine absent an abuse of
       discretion. Id.
¶ 55        Chaban contends that an inference of guilt may be drawn from evidence of his flight, but
       only if he had knowledge at the time that he was a suspect, citing People v. Harris, 23 Ill. 2d
       270, 273 (1961), and People v. Lewis, 165 Ill. 2d 305, 350 (1995). He argues there is no
       evidence he was aware at the time that he was a suspect in Irena’s death. However, Harris
       involved the defendant’s flight to Georgia and Lewis involved a defendant who abruptly
       moved out of his apartment and could not be located. Unlike the defendants in Harris and
       Lewis, Chaban never fled the jurisdiction and was in fact found at Irena’s condominium
       when police arrested him. Testimony that Chaban failed to return police phone calls or keep
       appointments to meet with the police more likely evidences an attempt to obstruct an
       investigation. Such evidence is relevant to show a defendant’s consciousness of guilt. People
       v. Rojas, 359 Ill. App. 3d 392, 404 (2005).
¶ 56        Chaban disagrees, arguing that his actions did not indicate a conscious attempt to avoid
       police. He points out that he did voluntarily speak with police on the day Irena’s body was
       found, and police successfully contacted him a number of times. He voluntarily submitted
       to a buccal swab. Furthermore, detectives scheduled the meetings to take place on the
       northwest side of Chicago and Chaban resided in Joliet. He argues that his “absence at the
       meetings is just as likely a product of the great distance he had to travel to get to the station
       as any consciousness of guilt.” Although Chaban has provided alternative explanations for

                                                 -13-
       his actions, or inaction, they do not render the evidence less relevant on the issue of Chaban’s
       consciousness of guilt. It is the function of the fact finder to weigh the evidence, assess
       witness credibility, resolve conflicts in the evidence, and make inferences therefrom. People
       v. Williams, 193 Ill. 2d 306, 338 (2000). The trial court did not abuse its discretion in denying
       the motion in limine and admitting the evidence as relevant to show consciousness of guilt.
¶ 57       Chaban also challenges some of the prosecutor’s remarks made during closing argument.
       He acknowledges that he has preserved review of only one of the comments by objecting to
       the remark at trial and including it in a posttrial motion. See People v. Enoch, 122 Ill. 2d 176,
       186 (1988). Generally, this court can consider forfeited errors if (1) the evidence is so closely
       balanced that the error threatens to tip the scales of justice against the defendant; or (2) the
       error is so serious that it affects the fairness of defendant’s trial. People v. Sargent, 239 Ill.
       2d 166, 189 (2010). Chaban contends that this court should consider his claims of error
       because the evidence was closely balanced and the challenged remarks addressed “the only
       direct evidence of [Chaban’s] guilt.” However, we must first determine whether any error
       occurred. People v. Thompson, 238 Ill. 2d 598, 613 (2010).
¶ 58       A prosecutor has wide latitude in closing arguments and may comment on the evidence
       and any reasonable inferences therefrom. People v. Perry, 224 Ill. 2d 312, 347 (2007).
       Furthermore, upon review this court considers the challenged remarks in the context of the
       entire record, particularly the closing arguments of both sides, as a whole. People v.
       Williams, 313 Ill. App. 3d 849, 863 (2000). If the prosecutor made the challenged comment
       in rebuttal, a defendant cannot complain if defense counsel comments clearly invited a
       response. People v. Brown, 172 Ill. 2d 1, 43 (1996). We note that our supreme court in
       People v. Wheeler, 226 Ill. 2d 92, 121 (2007), applied a de novo standard in reviewing the
       issue of prosecutor comments in closing argument. However, in People v. Blue, 189 Ill. 2d
       99, 128 (2000), a case cited by Wheeler, our supreme court applied an abuse of discretion
       standard of review. We need not resolve the issue of the appropriate standard of review at
       this time since our determination would be the same under either standard.
¶ 59       Chaban takes issue with the following prosecutor comments made during closing
       argument:
                “What’s more important is his DNA is the significant DNA under her own fingernails
           which means there is more of his DNA under her fingernails than her own DNA.
                                                   ***
                It happens that he is the significant DNA underneath her fingernails because he is the
           last person that she touches before she drops dead in that tub ... And her nails are going
           up against part of his body and she is getting his cells underneath her nails. That’s how
           you get significant portion of DNA underneath her nails.
                                                   ***
                Remember when you go back there and you examine that evidence, there is the
           significant DNA underneath her nails. He can’t get away from that. His is the significant
           portion underneath her own nails and he didn’t have contact with her from the
           Wednesday all the way to the Friday?
                                                   ***

                                                 -14-
               She was obtaining a significant portion of his DNA, a significant portion of DNA that
           would remain underneath her nails and that’s something he can’t get away from.”
¶ 60       Chaban argues that these comments misstate the evidence by claiming that a significant
       amount of his DNA was recovered from under Irena’s fingernail where no evidence of the
       actual amount of DNA obtained was presented at trial. He further argues that the comments
       improperly infer that the significant amount of DNA found was indicative of a struggle.
¶ 61       However, a careful reading of the comments shows that the prosecutor was simply
       arguing that Chaban’s DNA was the majority profile in the sample obtained from under
       Irena’s fingernail, using the word “significant” because Neff used that word in her testimony.
       Neff testified that the material from the right hand contained a “[m]ixture of DNA profiles”
       which she separated into a major and a minor profile. Major means that the profile is at a
       “much higher level” than the minor profile. She identified the major profile as a male profile
       which matched that of Chaban. The minor profile was a partial female profile from which
       Irena could not be excluded. Neff stated that in testing fingernail clippings from an
       individual, she would expect to find the individual’s profile on that sample. Furthermore, she
       stated that since the male profile was the major profile, it “was at a more significant level
       than the minor profile” indicating “close personal contact of some sort.” She opined that “it’s
       possible that the DNA got there from a struggle.” We find no error since the prosecutor
       simply commented on the evidence at trial. See Perry, 224 Ill. 2d at 347.
¶ 62       Chaban also challenges the following prosecutor comments made during rebuttal
       argument:
               “The fingernail clippings, the fingernail clippings, that had his DNA underneath
           them, significant amounts of DNA. How do you think using your common sense a person
           would get more DNA from someone else other than yourself underneath your
           fingernails? A struggle? Maybe if you are fighting for your life? Someone is attacking
           you and you are trying to save your life so you are fighting. (Chaban objected to this
           comment, and the trial court overruled the objection)
                                                ***
               You don’t need to be an expert from the Illinois State Police crime lab to use your
           common sense, to know how someone else’s DNA in that amount would get under a
           person’s fingernails. It was the human male DNA profile would be expected to occur in
           1 in 3.8 quadrillion black, 1 in 2.1 quadrillion white and 1 in 12 quadrillion Hispanic
           unrelated individuals; 15 zeros behind 1 quadrillion. That’s how much of his DNA was
           underneath her fingernails.
                                                ***
               She is neat. You are telling me that this magical DNA that he’s got from some
           possible embrace that we don’t even know what it was 48 hours earlier and 6 surgeries
           before that is stuck underneath her fingernails to the point there is more of that than even
           her own DNA? That defies common sense.”
¶ 63       Although the prosecutor in rebuttal does refer to the amount of DNA as significant, a
       review of the closing arguments as a whole shows that he was responding to defense
       counsel’s comments about the amount of DNA obtained from Irena’s fingernails. Defense

                                                -15-
       counsel argued in closing argument that Chaban’s DNA found under Irena’s fingernail was
       deposited there on June 13, and not on June 15, the alleged date of Irena’s death:
                “Then why is there so little DNA on one hand? Obviously that degraded away. That
            went away from the washing. The fact that this tiny, tiny, smaller than a cell was present
            in her hand, in her nails, if you look at People’s 49, you will see pictures of the longer
            nails. The fact that it’s present [at all] is proof that this is the DNA from the 13th, in my
            humble opinion.”
       Prosecutors may respond when defense counsel’s arguments clearly invite a response. People
       v. Evans, 209 Ill. 2d 194, 225 (2004). Furthermore, in closing argument a prosecutor may
       challenge the defense’s characterizations of the evidence, and comment on the
       persuasiveness of the defense. People v. Jones, 156 Ill. 2d 225, 252 (1993). We do not find
       these comments by the prosecutor improper.
¶ 64        Chaban also argues that the following prosecutorial comment was improper because it
       was not based on competent evidence:
                “How about the fact that she (Dorota) was to profit from the life insurance policy; not
            him but Dorota. Isn’t that what she testified to? Indirectly, isn’t he going to get that
            money?...There’s plenty of motive in this case, folks.”
       At trial, Dorota was questioned as follows:
                “Q. And you stood to gain a lot of money from your mother when she died, didn’t
            you?
                A. I don’t know.
                Q. You don’t know that you were supposed to get money from your mother if she
            died?
                A. No.
                Q. Counsel, page 31, line 12. ‘Question: You stand to gain money though, isn’t that
            right, from her estate? Answer: Yes. Question: A lot of money. Right? Answer: I believe
            so, yes.’ Those were the questions you were asked and those were the answers you gave
            under oath. True?
                A. Yes.”
¶ 65        Chaban argues that the prosecutor’s reference to life insurance policy proceeds as a
       possible motive for Irena’s murder was not based on the evidence and improperly bolstered
       the State’s case. Although the testimony at trial did not refer specifically to life insurance
       policy proceeds, it did refer to “a lot of money” from Irena’s estate that would go to Dorota
       if Irena died. The trier of fact may reasonably infer that life insurance proceeds are a portion
       of a deceased’s estate. In any event, the testimony at trial was that Dorota stood to gain “a
       lot of money” upon Irena’s death and whether that money comes from life insurance
       proceeds or from some other aspect of Irena’s estate is irrelevant. The same inference that
       Chaban had a financial motive to kill Irena exists in both instances. A prosecutor may make
       reasonable inferences arising from the evidence, even if the inferences reflect negatively on
       defendant. Perry, 224 Ill. 2d at 347.
¶ 66        We find that the challenged comments were proper and therefore no error occurred.

                                                 -16-
¶ 67       Chaban’s final contention is that the State’s evidence was not sufficient to prove him
       guilty beyond a reasonable doubt. In reviewing a challenge to the sufficiency of the evidence,
       this court determines whether, after viewing the evidence in the light most favorable to the
       State, a rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt. People v. Ross, 229 Ill. 2d 255, 272 (2008). It is the function of the fact
       finder to assess the credibility of witnesses, determine the weight given to testimony, and
       resolve conflicts or inconsistencies in the evidence. People v. Naylor, 229 Ill. 2d 584, 614
       (2008). Expert witness testimony is subject to the same weight and credibility rules applied
       to evidence elicited from other witnesses. People v. Horne, 247 Ill. App. 3d 192, 198 (1993).
       Furthermore, it is not the function of this court to retry defendant or substitute its judgment
       for that of the trier of fact. People v. Collins, 214 Ill. 2d 206, 217 (2005). A reviewing court
       will not set aside a criminal conviction unless the evidence is so improbable or unsatisfactory
       that it creates a reasonable doubt of defendant’s guilt. People v. Siguenza-Brito, 235 Ill. 2d
       213, 225 (2009).
¶ 68       The evidence at trial, viewed in the light most favorable to the prosecution, is as follows:
       Irena worked as a surgical assistant to Dr. Hagen. He testified that he kept his office in “the
       same sterile fashion” as an operating room, and thus required his assistants to “wash their
       hands, forearms, fingernails” prior to each surgical procedure. They also washed their hands
       after each surgical procedure to wash away the “sticky film” left by the surgical gloves they
       wore. Irena was a diligent worker who did not miss work without first notifying Dr. Hagen.
¶ 69       Irena did not approve of Dorota’s relationship with Chaban. When they decided to marry,
       they did not inform Irena but instead took Irena’s car without permission and drove to the
       airport to catch a flight to Las Vegas. They married and returned home on June 12, 2007. On
       June 13, they visited Irena and informed her of their marriage. Irena was upset and asked to
       speak with Dorota alone. Dorota returned to the condominium on June 15 to pack some of
       her things. She expected Chaban to come to the condominium that day to help “get [her] stuff
       out.” She called her friend, Jenny Jurczak, while she was at the condominium. Jurczak
       testified that Dorota first called her from the condominium around 1:45 p.m. and they spoke
       for about 40 minutes before hanging up. Dorota spoke about how her mother and Chaban did
       not get along, and she called Irena “[a] fucking bitch.” Dorota spoke to Jurczak again from
       the condominium around 3:30 p.m. While they were speaking, Jurczak heard a male voice
       in the background and asked if she could speak with Chaban. They spoke a few minutes
       about setting up a double date with one of Chaban’s friends. Jurczak heard Dorota in the
       background telling Chaban they “have to take care of something” and Chaban said good-bye
       and hung up the phone.
¶ 70       On the last days Irena worked, she assisted in two surgeries on June 14, 2007, and five
       surgeries on June 15, 2007. On June 15, a Friday, Irena uncharacteristically asked to leave
       early, around 3:30 p.m. She also made arrangements to call Julie Mack, the office manager,
       that evening to confirm plans for Mack to visit the next morning. Irena never called Mack
       on June 15, nor did Mack reach her by phone when she tried calling Irena on the 15th, 16th,
       or 17th.
¶ 71       When Irena did not show up for work on Monday, June 18, Dr. Hagen became concerned
       and asked his wife to check on Irena. Irena was found dead in her condominium. Dr. Cogan

                                                -17-
       performed the autopsy on Irena and found inflicted injuries consistent with being attacked.
       However, these injuries did not seem to be “killing” injuries and after viewing photographs
       of Irena as she was found in the bathtub, he noticed the black sweater around her neck. He
       testified that strangulation using the sweater would leave very little to no injury visible in the
       soft tissue of the neck, and would also explain the symmetrical bruises he observed on
       Irena’s back. The injuries “would be consistent with somebody pulling from behind.” He
       formed an opinion within a reasonable degree of scientific certainty that the cause of Irena’s
       death was strangulation, with blunt force injuries as contributing factors.
¶ 72        While investigating Irena’s death on June 18, 2007, Detective Katz went into a bedroom
       in Irena’s condominium and observed dark stains on the carpet. He saw a chair “that looked
       out of place” and the bed had also been moved because it appeared crooked. He observed
       pieces of black plastic, a black purse, and a slipper on the ground. In the bathroom where
       Irena was found, the shower curtain was “laying across the commode and the top of the
       bath.” There was blood in the bathtub and on the walls in the bathroom. Irena was in the tub,
       wearing a slipper on her right foot, with a black sweater around her neck. Detective Amato
       testified that valuables found in the condominium appeared undisturbed, and the dresser
       drawers were closed. He noted that the front door and sliding door showed no signs of
       damage or forced entry.
¶ 73        Megan Neff testified that she tested samples taken from the stain on the carpet, the blood
       on the bathroom walls and in the tub, and from Irena’s fingernails. Swabs taken from the
       bathroom matched Irena’s DNA profile. The carpet stain contained a partial female profile
       from which Irena could not be excluded, meaning the DNA could have belonged to Irena.
       Material from fingernail clippings of Irena’s right hand contained a mixture of DNA profiles
       which Neff separated into a major and a minor profile. A profile that is major is at a “much
       higher level” than the minor profile. Neff testified that the major profile matched the DNA
       profile of Chaban and the minor profile was a partial female profile from which Irena could
       not be excluded.
¶ 74        Neff further testified that since the male profile was the major profile, it indicated “close
       personal contact of some sort.” She stated that “it’s possible that the DNA got there from a
       struggle.” The bedroom with blood stains on the carpet showed signs that Irena struggled
       with her attacker, as did the bathroom where Irena was found. Neff testified that DNA under
       the fingernails could be removed through repeated hand-washing.
¶ 75        The jury could reasonably infer from the evidence that Irena was killed some time after
       3:30 pm on June 15, 2007. She was supposed to call Mack that evening about a visit the
       following day but Mack never heard from Irena. Mack tried to contact Irena on June 16 and
       June 17 but she never responded. The jury also could reasonably infer from Neff’s testimony
       that since Irena had assisted in two surgeries on June 14, and five surgeries on June 15,
       thoroughly washing her hands before and after each surgery, the majority male DNA profile
       detected in the material from Irena’s nails was deposited during Irena’s struggle with her
       attacker some time after she left work at 3:30 pm on June 15. Dorota’s and Jurczak’s trial
       testimony placed Chaban in Irena’s condominium some time after 3:30 pm on June 15, and
       Neff identified Chaban’s profile as the significant DNA profile found under Irena’s
       fingernails. Viewed in the light most favorable to the State, the evidence at trial supports a

                                                 -18-
       finding of Chaban’s guilt beyond a reasonable doubt.
¶ 76       Chaban disagrees, pointing to Neff’s testimony at trial that DNA under the fingernails
       could be present for days or weeks, and is not necessarily removed by handwashing. Neff
       also acknowledged that DNA could collect under fingernails through nonviolent contact as
       well. Irena’s body did not have defensive wounds indicative of a struggle. Chaban argues that
       his DNA could have been left from June 13, 2007, when he claimed he last had contact with
       Irena after he and Dorota returned from Las Vegas. Since no eyewitnesses identified Chaban
       as Irena’s attacker, and Chaban made no inculpatory statements, he contends that this
       ambiguous DNA evidence is insufficient to support his conviction.
¶ 77       “Circumstantial evidence alone is sufficient to sustain a conviction where it satisfies
       proof beyond a reasonable doubt of the elements of the crime charged.” People v. Pollock,
       202 Ill. 2d 189, 217 (2002). Furthermore, any ambiguities in Neff’s testimony does not
       render the evidence so unsatisfactory or unreasonable as to create reasonable doubt of
       Chaban’s guilt. Rather, such infirmities go to the weight accorded her testimony which is a
       determination for the trier of fact. People v. Peterson, 171 Ill. App. 3d 730, 734 (1988).
       Although portions of Neff’s testimony and other evidence supports Chaban’s theory of the
       case, the jury “is not required to disregard inferences which flow normally from the evidence
       and to search out all possible explanations consistent with innocence and raise them to a
       level of reasonable doubt.” People v. Hall, 194 Ill. 2d 305, 332 (2000). As discussed above,
       we find that the evidence was sufficient to prove Chaban guilty beyond a reasonable doubt.
¶ 78       For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 79      Affirmed.




                                               -19-